                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

GREGORY STILLMAN,                            )
                                             )
                      Plaintiff,             )
                                             )       Case No.: 4:19-cv-00222
v.                                           )
                                             )
WAL MART STORES EAST I, LP,                  )
                                             )
                      Defendant.             )
                                             )

                                   CERTIFICATE OF SERVICE

       The undersigned certified that on the 31st day of May 2019, an electronic copy of

Defendant’s Answer and Objections to Plaintiff’s First Interrogatories and Requests for Production

of Documents were served on all counsel of record for Plaintiff.



                                             Respectfully submitted:


                                             /s/ M. Jared Marsh
                                             Lindsay P. Windham            (MO #66153)
                                             M. Jared Marsh                (MO #51817)
                                             HALBROOK WOOD, PC
                                             3500 West 75th Street, Suite 300
                                             Prairie Village, Kansas 66208
                                             TEL: (913) 529-1188
                                             FAX: (913) 529-1199
                                             E-MAIL: lwindham@halbrookwoodlaw.com
                                             E-MAIL: jmarsh@halbrookwoodlaw.com
                                             ATTORNEYS FOR DEFENDANT




                                                 1
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 31st day of May, 2019, the foregoing was
electronically mailed to:

Amanda J. Montee
James E. Montee
Jeffrey P. Blackwood
MONTEE LAW FIRM, P.C.
P.O. Box 127
St. Joseph, MO 64502
TEL: (816) 364-1650
FAX: (816) 364-1509
E-MAIL: monteelaw@outlook.com
E-MAIL: amontee@monteelawfirm.com
E-MAIL: jblackwood@monteelawfirm.com
ATTORNEYS FOR PLAINTIFF

                                           /s/ M. Jared Marsh
                                           ATTORNEY FOR DEFENDANT




                                              2
